August 7, 2012




                                      JUDGMENT

                    The Fourteenth Court of Appeals
       MHAMMAD MOMAYAZI AND SORAYA DJAVADZADAH, Appellant

NO. 14-12-00617-CV                             V.

         MALCOLM SPILLMAN AND NATIONAL FREIGHT, INC., Appellee
                   ________________________________

       Today the Court heard appellants’ motion to dismiss the appeal from the judgment
signed by the court below on May 29, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We order appellants, Mhammad Momayazi and Soraya Djavadzadah, jointly and
severally, to pay all costs incurred in this appeal.

       We further order that mandate be issued immediately.

       We further order this decision certified below for observance.